          Case 4:19-cr-00022-BMM Document 39 Filed 08/03/20 Page 1 of 3
PROB 12A
DMT Rev 8-18

                     UNITED STATES DISTRICT COURT
                                         FOR
                             DISTRICT OF MONTANA
                         Report on Offender Under Supervision

Name of Offender: Kenneth Skunkcap                          Docket Number: 0977 4:19CR00022-001

Name of Sentencing Judicial Officer: THE HONORABLE BRIAN MORRIS
                                     CHIEF UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 09/11/2019

Original Offense: 18:113G.F; ASSAULT RESULTING IN SUBSTANTIAL BODILY INJURY,
18:1153.F; OFFENSES COMMITTED WITHIN INDIAN COUNTRY

Original Sentence: 6 months custody, 24 months supervised release

Type of Supervision: Supervised Release                   Date Supervision Commenced: 09/13/2019


                              NON-COMPLIANCE SUMMARY

Background

On 09/11/2019, the defendant appeared for sentencing before THE HONORABLE BRIAN MORRIS,
CHIEF UNITED STATES DISTRICT JUDGE, having pled guilty to the offense of 18:113G.F;
ASSAULT RESULTING IN SUBSTANTIAL BODILY INJURY, 18:1153.F; OFFENSES COMMITTED
WITHIN INDIAN COUNTRY. The offense involved the defendant assaulting Mary Ann Newrobe
by striking her on the head and both arms, in addition to twisting her arm to force her to stay where
she was. He then grabbed a kitchen knife and began walking toward her. The victim reported she
feared he was going to stab her. The defendant was sentenced to 6 months custody, followed by
24 months supervised release. The defendant began the current term of supervised release on
09/13/2019.

On 10/23/2019, a Report on Offender Under Supervision was filed after the defendant tested
positive for cannabinoids during his intake. He was placed in individual counseling and urinalysis
testing due to his use. His release was continued.

On 11/21/2019, a Report on Offender Under Supervision was filed with the Court after the
defendant tested positive for cannabinoids and failed to attend group substance abuse counseling
as required. Due to his cognitive functioning, the defendant’s release was continued while this
officer explored potential group home placements.

On 01/14/2020, a Petition for Warrant for Offender Under Supervision was filed with the Court
after the defendant tested positive for cannabinoids, moved out of his family’s residence without
updating his address, and failed to update his violent offender registry. He was arrested and
appeared in court on 01/21/2020. The defendant was released from custody to comply with his
conditions of supervision, and his final revocation hearing was set for 04/21/2020. Due to the
defendant’s compliance and COVID-19, his final revocation hearing was vacated on 04/07/2020,
and the petition was dismissed.
        Case 4:19-cr-00022-BMM Document 39 Filed 08/03/20 Page 2 of 3
Report on Offender Under Supervision
Name of Offender: Kenneth Skunkcap
Page 2


On 05/11/2020, a Report of Offender Under Supervision was filed with the Court after the
defendant admitting to smoking marijuana with his cousin on 04/26/2020. The defendant’s release
was continued.

Since that time, the probation officer believes the offender has violated the following conditions
of supervision:

 Violation Number      Nature of Noncompliance
          1            Standard condition: You must live at a place approved by the probation
                       officer. If you plan to change where you live or anything about your living
                       arrangements (such as the people you live with), you must notify the
                       probation officer at least 10 days before the change. If notifying the
                       probation officer in advance is not possible due to unanticipated
                       circumstances, you must notify the probation officer within 72 hours of
                       becoming aware of a change or expected change.

                       The defendant left his approved residence on 07/16/2020 and did not tell
                       this officer where he was staying until 07/27/2020.

          2            Standard condition: You must follow the instructions of the probation
                       officer related to the conditions of supervision.

                       This officer spoke to the defendant on the phone on 07/24/2020. This
                       officer instructed the defendant to return to his approved residence
                       immediately. The defendant stated he was going to Starr School to a
                       relative’s house. This officer told the defendant he was to return home and
                       was not approved to stay in Starr School. The defendant did not return to
                       his approved residence until 07/27/2020, after this officer enlisted the help
                       of family members and local law enforcement to locate him.

          3            Special condition: You must comply with violent offender registration
                       requirements for convicted offenders in any state in which you reside.

                       The defendant failed to comply with registration requirements and was not
                       at his approved residence for eleven days.

U.S. Probation Officer Action:

The defendant is currently living with his sister, Tammy After Buffalo. Due to his traumatic brain
injuries, he struggles to retain information. Tammy has been helpful support for the defendant, but
he continues to struggle with impulsivity. This officer believes he forgets about supervision in the
moment, especially if he is out for a walk and someone picks him up. Believing the defendant will
always struggle with impulsivity, this officer will continue making very regular contact with him
to help promote compliance. The defendant was reminded of his conditions and requirements of
supervision. The defendant was warned that further noncompliance will result in his return to
custody. The defendant agrees to make additional efforts to communicate with this officer and
        Case 4:19-cr-00022-BMM Document 39 Filed 08/03/20 Page 3 of 3
Report on Offender Under Supervision
Name of Offender: Kenneth Skunkcap
Page 3

remain in compliance. This officer respectfully recommends supervision in the community be
continued.

 Reviewed                                          Respectfully Submitted

 By:                                               By:
       Raymond Antonsen                                   Misty Keller-Salois
       Supervising United States Probation                United States Probation Officer Assistant
       Officer
       Date: 07/30/2020                                   Date: 07/30/2020


                                       ORDER OF COURT

   Submit a Request for Modifying the Condition or Term of Supervision
   Submit a Request for Warrant or Summons
X Agrees with U.S. Probation Officer’s recommendation




                                                  Brian Morris
                                                  Chief United States District Judge
                                                      8/3/2020
                                                                         Date
